ON REMAND
Before: Doctoroff, C.J., and Weaver and Marilyn Kelly, JJ.
Doctoroff, C.J.
This case is before us on remand from our Supreme Court pursuant to a June 30, 1993, order returning the matter for reconsideration in light of Maner v Ford Motor Co, 442 Mich 620; 502 NW2d 197 (1993). 442 Mich 934 (1993). We affirm all those portions of our prior opinion except the analysis regarding the wage continuation offset issue, which we now vacate.
We initially released an opinion in this matter affirming the decision of the Workers’ Compensation Appeal Board insofar as it upheld plaintiffs benefits for a work-related injury, but reversing that portion of the wcab decision that precluded defendant from taking an offset for that amount of compensation that plaintiff received as unemployment compensation and wage continuation benefits. Smith v Michigan Bell Telephone Co, 189 Mich App 125; 472 NW2d 32 (1991). Thereafter, this Court convened a special panel pursuant to the conflict resolution provisions of Administrative Order No. 1990-6, as extended by Administrative *371Order No. 1993-4, and overruled our prior decision regarding the wage continuation offset issue. Maner v Ford Motor Co, 196 Mich App 470, 473, 478; 493 NW2d 909 (1992). In its recent decision, our Supreme Court agreed with the result and reasoning of the conflict resolution panel in Maner. See 442 Mich 622.
Accordingly, we now expressly abandon our prior position on the wage continuation offset issue in favor of that expressed by this Court in Maner, as adopted by our Supreme Court. With respect to the offset for unemployment compensation payments, we continue to adhere to the view expressed in our original opinion — that no evidentiary hearing is necessary to verify that figure. See Smith, supra at 133-134. However, being cognizant of our Supreme Court’s recent statement regarding the verification of setoffs in Maner, should the parties be unable to agree upon the proper amount of unemployment compensation setoff, a Rule V (1984 AACS, R 408.35) hearing would be available to resolve the dispute. 442 Mich 623, n 4; Franks v White Pine Copper Div, 422 Mich 636, 660-664; 375 NW2d 715 (1985).
Our prior opinion in Smith is affirmed in part and vacated in part. This matter is remanded for a determination of the proper setoff available for unemployment compensation benefits and further proceedings, should they become necessary. We do not retain jurisdiction.
Remanded.
Marilyn Kelly, J., concurred in the result only.